     Case: 5:17-cv-01538-SL Doc #: 159 Filed: 03/02/19 1 of 5. PageID #: 8292




                             UNITED STATES DISTRICT COURT

                               NORTHERN DISTRICT OF OHIO



FUSE CHICKEN, LLC,                                             Case No. 5:17-cv-01538-SL

                               Plaintiff,                      Hon. Sara Lioi
                                                               Hon. Kathleen B. Burke
       v.
                                                               DECLARATION OF DANIEL C.K.
AMAZON.COM, INC. and DOES 1-10,                                CHOW IN SUPPORT OF FUSE
                                                               CHICKEN, LLC’S OPPOSITION
                               Defendant.                      TO AMAZON.COM, INC.’S
                                                               MOTION FOR SUMMARY
                                                               JUDGMENT




       I, DANIEL C.K. CHOW, hereby declare that:

       1.      I have been retained as an expert by McKool Smith, P.C., counsel for Fuse Chicken,

LLC (“Fuse Chicken”), the plaintiff in the above-referenced case against Amazon.com, Inc.

(“Amazon”).

       2.      I submit this Declaration in support of Fuse Chicken, LLC’s Opposition to

Amazon.com, Inc.’s Motion for Summary Judgment, filed concurrently herewith. In connection

with my work as an expert in this case, I have reviewed information produced by Fuse Chicken and

Amazon. I have also relied on the kinds of facts or data on which experts in my field reasonably

rely. The materials set forth herein are true and correct of my own personal knowledge and, if called

as a witness, I could and would testify competently thereto.

       3.      I currently hold the Bazler Chair in Business Law at the Ohio State University Moritz

College of Law. I received my BA (Summa Cum Laude, Phi Beta Kappa) from Yale College in 1979

and my JD from Yale Law School in 1982. After law school, I clerked for the Chief Judge of the

federal district court for the Southern District of New York. I am the author of 14 books and over 50


                                                -3-
     Case: 5:17-cv-01538-SL Doc #: 159 Filed: 03/02/19 2 of 5. PageID #: 8293



scholarly publications in law reviews and other journals. I have written extensively on counterfeiting

and am widely considered to be an expert on counterfeiting in China. I have testified before Congress

on several occasions and was featured on the CBS News Program 60 Minutes in a program entitled

“The World’s Greatest Fakes” about counterfeiting in China that aired in 2004. I am fluent in

Mandarin Chinese. In the late 1990s, I lived and worked in the People’s Republic of China (PRC or

China) as head of the legal department at Procter & Gamble (China), Ltd. (P&G) and was in charge

of protecting P&G’s brands from counterfeiting. In this role, I personally participated in numerous

raids of counterfeiters at their premises along with private investigators and law enforcement

officials. I have spoken with numerous counterfeiters in this role for P&G and have had numerous

meetings with Chinese government officials about enforcing P&G’s intellectual property rights. In

1999, I led industry efforts in forming the China Anti-Counterfeiting Coalition, a group of leading

multinational companies in China with serious counterfeiting problems, to work with the Chinese

government in combatting counterfeiting. I served as the first executive secretary of this group,

which is still the leading industry group in China under its current name, the China Quality Brands

Protection Committee, and was the principal author of the China “White Paper” on counterfeiting. I

have continued to be involved in intellectual property matters in China as a consultant and legal

expert in cases handled by U.S. law firms. I continue to travel to China frequently for business and

personal reasons and speak frequently to Chinese lawyers and academics about intellectual property

and other business issues in China.

       4.




                                                 -4-
Case: 5:17-cv-01538-SL Doc #: 159 Filed: 03/02/19 3 of 5. PageID #: 8294
Case: 5:17-cv-01538-SL Doc #: 159 Filed: 03/02/19 4 of 5. PageID #: 8295
    Case: 5:17-cv-01538-SL Doc #: 159 Filed: 03/02/19 5 of 5. PageID #: 8296



DATED: March 1, 2019
                                                   Daniel C.K. Chow




                                      -7-
